Application for reinstatement by petitioner, who was suspended from the practice of law for a period of three months by order dated April 5, 1977. The application was referred to the Committee on Character and Fitness for the Third Judicial District which recommended that the application be granted upon submission to the court of satisfactory proof that petitioner has successfully completed a Bar review course. Application granted to the extent that petitioner will be reinstated as an attorney and counselor at law upon furnishing proof satisfactory to the court of his daily attendance at and completion of a Bar review course. Mahoney, P. J., Greenblott, Sweeney, Main and Herlihy, JJ., concur.